Citation Nr: 1828999	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-26 152	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee disability.

2.  Entitlement to an initial compensable rating for a left knee disability.



ATTORNEY FOR THE BOARD

D. Bredehorst







INTRODUCTION

The Veteran served on active duty from July 1986 to May 2011.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the appeal, the Veteran's bilateral knee disabilities have been manifested by painful motion and full range of motion.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial rating of 10 percent, but no higher, for a right knee disability.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes, 5260, 5261 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial rating of 10 percent, but no higher, for a left knee disability.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).
In a substantive appeal received in June 2014, the Veteran stated that a 10 percent rating for each knee disability would satisfy his appeals.  Since the decision below grants a 10 percent disability rating for each knee, the decision represents a full grant of the benefits sought; therefore, it is unnecessary to discuss compliance with the duties to notify and assist.

II. Legal Criteria and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27. 

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends the he has painful motion and that each knee disability warrants a 10 percent rating.  See Form 9 received in June 2014.  He also asserted that he had bilateral instability in the form of his legs shaking when going up or down stairs.  See VA 21-4138 received in June 2012.  His shaking legs were adjudicated separately and denied in a December 2011 rating decision (right and left shaking leg); the Veteran did not perfect an appeal of this issue, so it will not be furthered addressed.  See Form 9 received in June 2014.

Normal range of motion of the knee is to 140 degrees for flexion, and to 0 degrees for extension.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

The Veteran underwent VA examinations in February 2011 and December 2016.  Subjectively, his complaints in February 2011 were weakness, giving way, locking, instability, and pain.  He reported flare-ups as often as 12 times per month and each time lasting for 3 days, which are precipitated by physical activity and long periods of standing, and alleviated by rest.  During the flare-ups he experiences an inability to perform daily activities without pain.  He reports no difficulty with standing or walking.  He states his condition, in the past 12 months, has not resulted in any incapacitation.  Overall the Veteran stated that because of his knees he is unable to stand or walk for long periods of time, and is unstable when moving up or down stairs.  In December 2016 he described additional symptoms of tenderness, stiffness, easy fatigue, lack of endurance, swelling, heat, grinding, popping, and clicking.  The Veteran reported that standing, ascending or descending stairs, sitting, and even lying down for extended periods of time causes his pain to increase and his knees to feel stiff.  He stated that he has significantly reduced his aerobic activities (walking, using the elliptical machine) due to the amount of pain that results from aerobic exercise.   

Despite the change in reported symptoms the objective findings have essentially remained unchanged from the February 2011 to December 2016 VA examinations.  Both examinations revealed crepitus in both knees and demonstrated flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation after repetitive motion testing and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  Joint stability testing was within normal limits and there was no evidence of subluxation.  X-rays of both knees in February 2011 and December 2016 were normal.  On December 2016 examination, pain on weight bearing and at rest was noted.  There was no history of recurrent effusion, no evidence of a meniscal condition, and no recurrent subluxation.  There was also mild tenderness of the MCLA and LCL bilaterally.  See C&P Exams received in May 2011 and December 2016. 

Although there was no evidence of limitation of motion on examinations, the Veteran reported having painful motion and the December 2016 VA examiner found the disabilities would produce partial impairment in physical activities such as running, jumping, climbing, exercise, heavy lifting, pushing, pulling, and carrying.  Thus, resolving reasonable doubt in the Veteran's favor, a 10 percent rating is assigned for each knee disability, on the basis of painful motion and mild tenderness to palpitation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

A rating in excess of 10 percent is not warranted for either knee since flexion is not limited by more than 45 degrees and extension is not limited by more than 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board also considered whether it is appropriate to assign a separate rating for instability in light of the Veteran's complaints of "giving way."  He is competent to report such symptoms and there is no reason for the Board to doubt that he has this sensation.  However, the Board finds that the objective examination findings are more probative as to whether subluxation or instability exists and since both examiners found no evidence of instability or subluxation, a separate rating under Coder 5257 is not appropriate.  See 38 C.F.R. § 4.71a.

Accordingly, after resolving reasonable doubt in the Veteran's favor, a 10 percent rating is assigned for disabilities for each knee, but no higher.


ORDER

An initial 10 percent rating, but no higher, for a right knee disability is granted, subject to the laws and regulations governing payment of VA compensation.

An initial 10 percent rating, but no higher, for a right knee disability is granted, subject to the laws and regulations governing payment of VA compensation.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


